Citation Nr: 1608153	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a spinal cord stimulator implantation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1963 to December 1964.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona.

In June 2011, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in November 2011 and September 2014 at which time it was remanded for additional development.  It is now returned to the Board. 
 
The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The Veteran seeks compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a spinal cord stimulator implantation in May 2005.  He claims that a nerve was hit during the procedure which caused him to develop additional disability consisting of a left foot drop.

The record on appeal shows that the appellant has a long history of treatment for lumbar disc disease, including an L4-5 laminectomy in 1967 and a fusion at that level in 2001.  In 2003, the appellant began to develop persistent radiating low back pain and intermittent numbness in the lower extremities.  When his symptoms became refractive to medical management, he elected to undergo a spinal cord stimulator implantation.  This procedure was performed at the Jesse Brown VA Medical Center in May 2005.  Post-operative records from that facility dated to July 2005 show that the appellant reported good relief of pain radiating to his legs, although he reported continued bilateral hip pain.  

Private clinical records show that in October 2005, the appellant reported that his spinal cord stimulator placement had not resulted in significant pain relief.  The diagnoses included bilateral lower extremity pain which the clinician noted was probably related to post-surgical changes.  The clinician indicated that although it was unfortunate that the spinal cord stimulator did not provide the appellant more benefit, it appeared as if he had received appropriate care via VA's pain clinic.  

A January 2006 VA treatment note reflects the appellant's history of developing left foot drop after a nerve stimulator was placed in his back.  On evaluation, the left foot drop was identified along with a loss of sensation of the lower extremity.  A subsequent March 2006 EMG (electromyography) study identified nerve impairment in the left lower extremity consisting of left peroneal nerve palsy and "the lesion is most likely around the knee or fibular head area."    

Otherwise, a January 2007 VA neurology note reported that the March 2006 EMG had suggested that the appellant's left foot drop was related to nerve compression at his left knee.  

A November 2007 report from a physician at the Valley Pain Treatment Center noted a diagnosis of left L5 radiculopathy with foot drop status post stimulator implant procedure.  The diagnosis appears to be based on the appellant's reported history.  

A November 2007 VA podiatry resident note reflects the clinician's report that the appellant's left foot displayed weakness.  Neurological evaluation noted diminished protective sensation.  The assessment included diabetes mellitus with neuropathy.  A subsequent January 2008 VA attending inpatient note reflected the clinician's report that no left lower extremity foot drop was found.  Also in January 2008, private clinical notes reflect removal of the spinal cord stimulator impulse generator, as the appellant reported that the device did not provide him any pain relief.  

A VA fee basis medical opinion was provided in May 2012.  The clinician noted review of the appellant's claims folders and the relevant treatment records.  He commented that there was nothing in the notes regarding a complication associated with the appellant's implant surgery.  The clinician opined the following:

Accordingly, less likely than [sic] not = as there is no complication noted and certainly, had [the appellant] a foot drop after the procedure it would have been in the notes by one or more of the people who saw him[.]  [A]t this point [with] the [available] information, his current weakness of [dorsi]-flex[ion] of the ankles and some lower leg numbness is not due to a surgical complication.  

With regard to VA fault as being the proximate cause of any additional disability, the clinician again reiterated that there was nothing in the records about a post-spinal cord stimulator implantation foot drop happening, so it was less likely than not that the appellant's mild weakness of ankle dorsiflexion/L5 area numbness was due to some surgical complication.  

In its September 2014 remand, the Board referenced a May 2012 VA medical opinion in which it was determined that the Veteran did not develop left lower extremity weakness/foot drop as a result of VA's nerve stimulator implantation.  However, the Board determined that additional discussion for the clinician's conclusion was required.  In particular, the clinician had identified a lack of complication of the stimulator procedure noted in the VA records, and a lack of any reference of a left foot drop by the physicians performing the procedure or a short time afterward.  As the VA examiner did not identify the significance of such a finding in comparison to a left foot drop developing approximately six months after the procedure occurred, it was decided that an addendum medical opinion be obtained addressing the significance of a lack of onset of left foot drop at or near the time of the May 2005 VA surgical procedure as compared to a number of months subsequent to the procedure.  It was also requested that a discussion be provided as to the cause and/or etiology of the Veteran's left foot drop.

In an addendum dated in January 2015, the same VA examiner reviewed the claims file and concluded that there was no left foot drop just after the May 2, 2005, spinal cord stimulator procedure, so the foot drop must have come afterward due to some factor, probably his long chronic back condition and not due to the surgery and/or its immediate after-care.  The examiner did not clarify his May 2012 opinion by commenting on the significance of the lack of onset of left foot drop at the time of the May 2005 VA nerve stimulator implant surgery, as compared to the onset of left foot drop months after the procedure was performed, nor was comment provided as to the cause/etiology of the Veteran's left foot drop.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Regrettably, a remand is necessary to ensure compliance with the Board's prior remand instructions.

Additionally, the Board directed that the AOJ obtain a "consent for treatment/procedure" form associated with the May 2005 nerve stimulator procedure that would have explained the risks and benefits associated with the implantation procedure and/or function of the nerve stimulator unit (as compared to the signed consent form currently associated with the claims folders pertaining to the administration of anesthesia during the procedure).  Any negative response was to be documented in the claims file.  A review of the Veteran's claims file reveals that the AOJ simply added additional copies of the consent for anesthesia, but did not include any specific consent form addressing the risks and benefits associated with the implantation procedure and/or function of the nerve stimulator unit.  Moreover, there is no memorandum in the record concluding that such is not available.  As such, the Board must endeavor to ensure compliance with its prior remand orders.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall obtain a "consent for treatment / procedure" form associated with the May 2005 nerve stimulator procedure that would have explained the risks and benefits associated with the implantation procedure and/or function of the nerve stimulator unit (as compared to the signed consent form currently associated with the claims folders pertaining to the administration of anesthesia during the procedure).  A negative response must be documented in the Veteran's claims file.  

(Parenthetically, the Board notes that the Veteran commented at his Board hearing that he was not advised of the risks associated with the implantation and/or function of the nerve stimulator unit.) 

2.  The AOJ shall then forward the entire claims file to the VA examiner that completed the May 2012 and January 2015 examination reports so that an additional addendum medical opinion may be provided.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The VA examiner must clarify his May 2012 opinion by commenting on the significance of the lack of onset of left foot drop at the time of the May 2005 VA nerve stimulator implant surgery, as compared to the onset of left foot drop months after the procedure was performed.  

The VA examiner is also requested to provide a detailed opinion as to the cause/etiology of the Veteran's left foot drop.  

In so doing, a review of the November 2007 reports from the Valley Pain Treatment Center must be conducted and addressed in the opinion.

If the same VA examiner is not available to provide an addendum opinion, arrangements for the file to be reviewed by another clinician/examiner who should be asked to supply the opinion must be undertaken.  (If further examination of the Veteran is necessary to provide the requested opinion, such shall be scheduled and the necessary opinion requested.)  

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

